DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group A, directed to claims 1-11, in the reply filed on 10 June 2021 is acknowledged.  The traversal is on the ground(s) that "a serious burden on the examiner if restriction is not required".  This is not found persuasive because Group A, claim(s) 1-11, . While Groups A and B have overlapping subject matter of cold compressed gas transportation, they are separate inventions directed towards different functions of a vehicle and therefore also have separate classification pictures.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 June 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060283519 A1 Campbell (hereafter Campbell) in view of US 6182458 B1 Franklin (hereafter Franklin).

Regarding claim 1, Campbell (fig 2-7) teaches a cold compressed gas ([0007] “Compared to compressed natural gas (CNG) stored at ambient temperature, the density and therefore net amount of natural gas is doubled by lowering the temperature by, as an example, forty to fifty degrees Celsius, at approximately half the pressure”), transportation vehicle comprising: a vehicle (ship); an insulated space (ship’s hold [0043] “the inside of the ship's hold may be insulated”) supported by the vehicle (the ship’s hold is inside and supported by the ship); a compressed gas storage vessel (FRP 
While Campbell does not teach a carbon-dioxide-refrigerant-based refrigeration unit configured to cool the insulated space, Franklin teaches a carbon-dioxide-refrigerant-based refrigeration unit (col 1 line 7 “This invention relates to an apparatus and method for quickly and economically forming water ice or CO.sub.2 snow”) is configured to cool the insulated space (col 3 line 54 “It is, therefore, an object of this invention to provide a permanently installed apparatus capable of producing water ice or CO.sub.2 snow layers over perishable produce and the like”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the carbon-dioxide-refrigerant-based refrigeration unit configured to cool the insulated space taught by Franklin for the refrigeration unit of Campbell in order  to cool the insulated space of the compressed gas transportation vehicle taught by Campbell to quickly provide economical passive cooling to the contents of the insulated space, col 1 line 7 “This invention relates to an apparatus and method for quickly and economically forming water ice or CO.sub.2 snow over a load of perishables” Thus as modified, Campbell includes the refrigeration unit of Franklin which includes CO2 snow deposition in the insulated space of Campbell to cool the compressed gas of Campbell. The simple substitution of one known element for 

Regarding claim 2, modified Campbell teaches the vehicle of claim 1 as stated above. Campbell further teaches a compressed gas vessel temperature of below -50° C (claim 13).While Campbell does not explicitly teach the refrigeration unit is configured to maintain a temperature within the insulated space between -58.7 and -98.5 degrees C as required by the claim. Campbell discloses that the temperature of the compressed gas needs to be optimized [0007] “Compared to compressed natural gas (CNG) stored at ambient temperature, the density and therefore net amount of natural gas is doubled by lowering the temperature”
Franklin teaches the refrigeration unit (ice making apparatus 36) is configured to maintain a temperature within the insulated space between -58.7 and -98.5 degrees C (col 2 line 38 “The liquid CO.sub.2 is supplied… at a temperature of approximately -110.degree. F.” It is noted that -110° F is approximately -79° C, which is between -58.7° C and -98.5° C).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the CO2 snow depositing refrigeration unit configured to cool the insulated space taught by Franklin into the compressed gas transportation vehicle taught by Campbell and to modify the storage space temperature as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range of the instant application [0015] “a 
Regarding claim 3, modified Campbell teaches the vehicle of claim 1, wherein the vehicle is a ship (ship 10).

Regarding claim 4, when modifying Campbell by Franklin as applied with respect to claim 1 such that the vehicle of Campbell included the carbon-dioxide-refrigerant-based refrigeration unit configured to cool the insulated space of Franklin, the combination also includes the refrigeration unit (of Franklin) is configured to deposit solid carbon dioxide (carbon dioxide snow) into the insulated space (the insulated hold of Campbell). 

Regarding claim 5, when modifying Campbell by Franklin as applied with respect to claim 1 such that the vehicle of Campbell included the carbon-dioxide-refrigerant-based refrigeration unit configured to cool the insulated space of Franklin, the combination also includes the refrigeration unit (of Franklin) is configured to provide passive, sublimation-based cooling (Franklin discloses spraying CO2 snow, which is capable of providing passive, sublimation-based cooling. Franklin further suggests that the carbon-dioxide-refrigerant-based refrigeration unit is intended to run intermittently (passively cooling when not running) by referring to a timed run in col 6 line 47 “a ten 

Regarding claim 8, Campbell (fig 2-7) teaches a method for transporting cold compressed gas ([0007] “Compared to compressed natural gas (CNG) stored at ambient temperature, the density and therefore net amount of natural gas is doubled by lowering the temperature by, as an example, forty to fifty degrees Celsius, at approximately half the pressure”), the method comprising: storing compressed gas in a storage vessel (pressure vessels 12) that is inside an insulated space (ship’s hold [0043] “the inside of the ship's hold may be insulated”) of a vehicle (ship); using a refrigeration unit ([0044] “On the main deck of the ship 10, there is included refrigeration and compression equipment” 46); and moving the vehicle ([0002] “The present invention relates to a method of transporting natural gas and more particularly, the present invention relates to a method and system for transporting pressurized and liquefied natural gas”) toward a destination facility ([0008] “transport natural gas from source to market”).
While Campbell does not teach a carbon-dioxide-based refrigeration unit refrigerating the insulated space, Franklin teaches a carbon-dioxide-based refrigeration unit (col 1 line 7 “This invention relates to an apparatus and method for quickly and economically forming water ice or CO.sub.2 snow”) refrigerating the insulated space 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the carbon-dioxide-refrigerant-based refrigeration unit refrigerating the insulated space taught by Franklin to replace the refrigeration unit and cool the insulated space of the compressed gas transportation vehicle taught by Campbell to quickly provide economical passive cooling to the contents of the insulated space, col 1 line 7 “This invention relates to an apparatus and method for quickly and economically forming water ice or CO.sub.2 snow over a load of perishables”. Thus as modified, Campbell includes the refrigeration unit of Franklin which includes CO2 snow deposition in the insulated space of Campbell to cool the compressed gas of Campbell. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 9, modified Campbell teaches the compressed gas comprises compressed natural gas (abstract “A method of transporting natural gas by cooling and pressurizing retained natural gas to liquefy the retained natural gas”)

Regarding claim 10, when modifying Campbell by Franklin as applied with respect to claim 8 such that the vehicle of Campbell included the carbon-dioxide-

Regarding claim 11, modified Campbell teaches moving the vehicle (ship 10) from a first geographic site (source) to a second geographic site (market) ([0008] “transport natural gas from source to market”. Campbell further teaches a compressed gas vessel temperature of below -50° C (claim 13). While Campbell does not explicitly teach the refrigeration unit is configured to maintain a temperature within the insulated space between -58.7 and -98.5 degrees C as required by the claim. Campbell discloses that the temperature of the compressed gas needs to be optimized [0007] “Compared to compressed natural gas (CNG) stored at ambient temperature, the density and therefore net amount of natural gas is doubled by lowering the temperature”
Franklin teaches the refrigeration unit (ice making apparatus 36) is configured to maintain a temperature within the insulated space between -58.7 and -98.5 degrees C (col 2 line 38 “The liquid CO.sub.2 is supplied… at a temperature of approximately -110.degree. F.” It is noted that -110° F is approximately -79° C, which is between -58.7° C and -98.5° C).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the CO2 snow depositing refrigeration unit configured to cool the insulated space taught by Franklin into the compressed gas transportation vehicle taught by Campbell and to modify the storage . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-9303912-B1		Schalla; James P. discloses a passively cooled container that utilizes solid CO2 sublimation cooling.
US-20150251758-A1	Vandyke; Bryce A discloses a passively cooled container that utilizes solid CO2 sublimation cooling.
US-20130206282-A1	Oztas; Cemal discloses a CO2 snow injected into porous bags to provide passive sublimation cooling to a product during transit.
US-20090183514-A1	Holmes; George A discloses a refrigerated container configured to receive CO2 snow and chilled cargo.
US-6761043-B1		Reznikov; Lev discloses a CO2 snow spraying apparatus for filling food product containers.
US-6220051-B1		Takasuqi; Mitsuo discloses a portable liquefied gas chilling system configured to chill products prior to or during transit.

US-5979173-A		Tyree; Lewis discloses a rail car cooling system that utilizes CO2 snow sprayed into an insulated cargo space
US-4695302-A		Tyree, Jr.; Lewis discloses large scale CO2 snow production for use in at least refrigerated containers.
US-5775111-A		Franklin; Paul R. discloses an insulated freight container with CO2 snow production for in transit cooling.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        


/BRIAN M KING/Primary Examiner, Art Unit 3763